Citation Nr: 1616367	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  05-40 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, with cataracts and retinopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968, and is a recipient of the Combat Infantryman's Badge.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 Decision Review Officer decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

When this appeal was most recently before the Board in August 2014, it was remanded for further development.  While the case was in remand status, the issue of entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU) was resolved by an August 2015 rating decision granting the benefit sought.  The case has since been returned for further appellate action.  

The Veteran testified at videoconference hearings before the undersigned Veterans Law Judge in March 2006 and April 2014.  Transcripts of the hearings are of record.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While the Board regrets the delay, additional development is required before the Veteran's remaining claim is decided.  By way of background, in a July 2005 notice of disagreement, the Veteran stated he disagreed with the assigned disability rating for his diabetes mellitus, with bilateral cataracts and right eye retinopathy.  The Veteran expressly indicated that he felt his visual acuity impairment should be rated as a separate disability.   

When this case was most recently before the Board in August 2014, it was remanded to obtain all outstanding evidence pertinent to the claim.  The Board notes the Veteran also underwent VA examinations to assess his diabetes mellitus and eye disabilities while this case was in remand status.  In the course of his recent July 2015 eye examination, the examiner stated the Veteran was a "glaucoma suspect."  The Board notes the Veterans' Benefits Administration's Training Letter 00-06 was issued in July 2000 regarding the adjudication of diabetes mellitus claims, as well as disabilities consequentially related to diabetes.  In that letter, the Director of Compensation and Pension indicated diabetics are 1.4 to 2 times more likely to develop glaucoma than a person who does not have the disease.  Therefore, the Board has determined an addendum medical opinion is necessary to address the Veteran's suspected glaucoma.

Further, the Board also notes the reports of the Veteran's August 2002, August 2008 and July 2015 VA examinations each failed to provide the visual field perimeter chart.  Although each examination indicates the Veteran's visual fields were full, the August 2008 examiner provided some, but not all, of the visual field test results.  These results reveal some apparent visual field loss in certain meridians.  On remand, the RO or the Appeals Management Center (AMC) should obtain the visual field perimeter charts for each of the August 2002, August 2008 and July 2015 VA examinations, as the Board observes that even a slight reduction in visual fields may result in a compensable disability rating.  

On remand, all relevant outstanding medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include any outstanding private and VA treatment records related to the claimed disabilities, as well as the visual field perimeter charts from the Veteran's August 2002, August 2008, and July 2015 VA examinations.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should obtain an addendum medical opinion from the examiner who conducted the Veteran's July 2015 VA eye examination.  

Following a review of the relevant records and examination, the examiner should state whether the Veteran has a confirmed diagnosis of glaucoma.  If the examiner concludes the Veteran does warrant a diagnosis of glaucoma, she should also state whether it is least as likely as not (a 50 percent probability or greater) that the Veteran's glaucoma either:

a)  was caused by his service-connected diabetes mellitus; or

b)  was permanently worsened by his service-connected diabetes mellitus. 

The examiner must provide a complete rationale for all proffered opinions.  If the physician is unable to provide any required opinion, she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

If the prior examiner is not available, all pertinent evidence of record must be made available to and reviewed by another ophthalmologist who should be requested to provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

3.  The RO or the AMC should also undertake any other indicated development.  

4.  Finally, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



